United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERIVICE, POST OFFICE,
Manassas, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-281
Issued: July 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 7, 2008 appellant filed a timely appeal from a July 28, 2008 merit decision
of the Office of Workers’ Compensation Programs denying his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
bilateral inguinal hernias in the performance of duty.
FACTUAL HISTORY
On March 28, 2008 appellant, a 56-year-old postal mail handler, filed an occupational
disease claim (Form CA-2) for an inguinal hernia. He attributed his condition to the lifting and
pulling tasks he performed in the performance of his federal employment. Appellant became
aware of his condition and its relation to his federal employment on March 7, 2008. He was not
precisely sure when the injury occurred but stated that it could have occurred between 1992 and

2008. Appellant reported that on March 6, 2008 he woke up to go to work when he experienced
pain in his side. He consulted a physician who diagnosed the hernias.
In support of his claim, appellant submitted two illegible medical notes, both of which
were dated March 7, 2008.
The employing establishment controverted appellant’s claim on the grounds that he had
not provided medical documentation supporting his claim.
Appellant submitted no additional evidence in support of his claim and by letter dated
April 10, 2008, the Office notified him that the evidence submitted was insufficient to support
his claim. The Office provided a list of questions as well as a description of the type of evidence
he needed to submit.
Responding to the Office’s letter, appellant submitted a March 31, 2008 medical report
signed by Dr. John Williams, a Board-certified surgeon, who noted appellant’s history that he
experienced groin pain while lifting heavy objects at work. Dr. Williams diagnosed appellant
with bilateral inguinal hernias, for which he recommended laparoscopic bilateral inguinal hernia
repair with mesh.
Appellant also submitted a hand-written response to the Office’s April 10, 2008 letter.
He reported that he had been employed as a mail handler since 1992 and that his condition
developed over time. Appellant asserted that he experienced ongoing symptoms of pain and
discomfort but was unaware of its cause. He identified the continuous lifting of heavy bags and
boxes as well as the continuous pushing of heavy equipment as employment factors contributing
to his injury.
Appellant submitted no additional evidence in support of his claim and by decision dated
July 28, 2008, the Office, while accepting that he was diagnosed with a hernia following a lifting
event at work, denied his claim because the evidence of record did not demonstrate that the
claimed medical condition was related to the established work-related events.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.1
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.2
ANALYSIS
Appellant claimed that he sustained an inguinal hernia in the performance of duty and
identified lifting heavy bags and boxes as well as pushing heavy equipment as factors of his
employment that caused his bilateral inguinal hernias. It is his burden to submit rationalized
medical evidence establishing that the identified factors of employment caused or aggravated a
diagnosed medical condition. The Board finds that the evidence of record insufficient to
accomplish this task as it lacks a rationalized medical opinion establishing that the identified
employment factors caused or aggravated appellant’s bilateral inguinal hernias.
The relevant medical evidence of record consists of a March 31, 2008 medical report
signed by Dr. Williams. Although Dr. Williams diagnosed appellant with bilateral inguinal
hernias, he proffered no opinion on the causal relationship between his hernia and the identified
factors of his federal employment. The Board has held that medical reports lacking an opinion
on causal relationship are of limited probative value.3 As Dr. Williams’ March 31, 2008 medical
report lacks an opinion on causal relationship, it is of limited probative value and insufficient to
establish that appellant sustained bilateral inguinal hernias in the performance of duty.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.4
As there is no other probative evidence of record, other than appellant’s own statements,5
he has not met his burden of proof to establish that he sustained bilateral inguinal hernias in the
performance of duty.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained bilateral inguinal hernias in the performance of duty
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also, Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB
332 (2001).
4

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s self-serving declarations do not, in the opinion of
the Board, constitute evidence of a sufficiently substantial nature).

3

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

